  Case:19-10724-SDB Doc#:74 Filed:11/20/20 Entered:11/20/20 13:00:14                  Page:1 of 2

                           ARTHUR L. WALKER AND ASSOCIATES
                                     ATTORNEYS AND COUNSELLORS
                                               AT LAW

     REPLY TO, 0                             REPLYTO 0                             REPLY TO, 0
902 BELLEVUE AVENUE                   322 SOUTH HARRIS STREET
DUBLIN, GEORGIA 31021                                                      601 N. BELAIR OmCE SQUARE
                                             P. O. BOX 64
 Phone No. 478-2754574                                                               UNIT 23
                                    SANDERSVILLE, GEORGIA 31082               EVANS, GEORGIA 30809
   FAX 478-552-0617                     Phone No. 478-552-0552
                                                                              Phone No. 706-210-4355
                                           FAX 478-552-0617
                                                                                FAX 478-552-0617

                                                                                  OF COUNSEL:
                                                                              rvIICRON D. WALKER




   November 20, 2020


   Clerk, U.S. Bankruptcy Court
   P.O. Box 1487
   Augusta, GA 30903

   RE:              Thomas David Screws, Jr.

   Case No:         19-10724-SDB

   Dear Chapter 13 Trustee:

   Please be advised of debtor (Thomas David Screws, Jr.) new place of employment. Please send a
   salary deduction order to the following corporation:

                                       Battle Lumber Company
                                         11261 Hwy. 1 South
                                            P. O. Box 1147
                                         Wadley, GA 30477
   Thank you.

   Sincerely,

   s/Michon Walker

   Michon Walker
   MW/ao
Case:19-10724-SDB Doc#:74 Filed:11/20/20 Entered:11/20/20 13:00:14                   Page:2 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


INRE:

       THOMAS DAVID SCREWS, JR.                      )          CHAPTER 13
                                                     )
       DEBTOR                                        )          CASE NO: 19-10724-SDB



                               CERTIFICATE OF SERVICE


        This is to certify that I have served a copy ofthe foregoing Notice ofChange ofEmployment
by electronic service to the Chapter 13 Trustee.

Electronically mailed to:

Chapter 13 Trustee, Huon Le
notices@chp 13aug.org

This 20th day ofNovember, 2020.


                                                s/Michon Walker
                                                Michon Walker
                                                GA Bar Number: 732413
                                                Arthur L. Walker and Associates, LLC
                                                P.o. Box 64
                                                Sandersville, GA 31082
                                                (478) 552-0552
